Citation Nr: 1626282	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Whether the termination of death pension benefits, effective July 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1955.  He died in May 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and the notice letter dated on March 29, 2012, which was also issued at the St. Paul RO.  

The video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2016.  Although the appellant was not able to appear before the VLJ due to her age and the distance between her residence and the RO, she asked that her representative, who was present at her hearing, testify on her behalf.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in May 2011 and that the immediate cause of death was congestive heart failure.  The death certificate also listed metastatic prostate cancer, coronary artery disease, aortic stenosis, and hyperlipidemia as significant conditions which contributed to his death but were not directly related to the immediate cause of death.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  

4.  Based on the appellant's newly awarded Social Security Administration (SSA) benefits effective July 1, 2011, the RO, in a March 2012 decision, implemented termination of her death pension benefits, effective July 1, 2011.  

5.  From July 1, 2011, the appellant's annual income (following deduction of excludable medical expenses) has exceeded the applicable Maximum Annual Pension Rate (MAPR) for a surviving spouse with no dependent children who is neither housebound nor in need of aid and attendance.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  

2.  The termination of death pension benefits, effective July 1, 2011, was proper.  38 U.S.C.A. §§  1503, 1521, 1541, 1543, 5107, 5312 (West 2014); 38 C.F.R. §§ 3.102, 3.3, 3.23, 3.271, 3.272 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  There are specific notice requirements in cases of entitlement to service connection for the cause of a veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In the instant case, a letter sent to the appellant in August 2011 letter provided adequate notice.  Service connection was not in effect for any disability at the time of the Veteran's death; therefore, a statement of the conditions for which the Veteran was service-connected at the time of his death was not applicable in this case.  As such, any error in complying with Hupp was harmless error under the facts of this case and no useful purpose would be served by delaying appellate review for issuance of further VCAA notice to comply with Hupp.  

The Board also finds that VA has complied with its duty to asset.  The evidence of record contains the Veteran's service treatment records and death certificate.  The Board acknowledges that the appellant submitted a VA 21-4142 medical release forme reflecting that the Veteran received treatment for his illnesses at St. Agnes Hospital in August 2009 and treatment at Johnson Memorial Hospital in December 20014 and June 2009.  However, in correspondence date-stamped as having been received on September 6, 2011, the appellant provided a description of the Veteran's medical history.  She described the number of times the Veteran visited with his physician, and explained that he had a permanent pacemaker inserted on August 12, 2009, and was admitted to the hospital until August 17, 2009.  She also noted that before starting treatment at the VA, the Veteran was seen by a cardiologist and urologist between 2004 to 2008.  Although she indicated that the Veteran was seen for his heart problems and prostate problems, there is nothing in her description of the Veteran's treatment history that attributes or relates the Veteran's heart and prostate problems to his military service, nor is there anything in her description that indicates that the Veteran's cardiovascular and/or genitourinary problems had their onset in service.  Indeed, the Veteran's service treatment records were negative for any complaints of, or treatment for, cardiovascular and urological problems.  Pursuant to 38 U.S.C. § 5103A(a)(2), VA's duty to assist does not include assistance where there is no reasonable possibility that such assistance would aid in substantiating the claim.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail below, the Board has determined that a VA opinion is unnecessary in this case with regard to etiology of the Veteran's cause of death.  

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  Under the facts of this case, as described in the Analysis section of this decision, there is no reasonable possibility that a medical opinion would substantiate the claim of entitlement to service connection for the cause of the Veteran's death.  More specifically, there is no indication that any of the conditions that caused the Veteran's death existed during his active service and no evidence of any relevant treatment or diagnosis until many years after service.  It is very likely that any opinion linking a condition that caused his death would be based on pure speculation and unsupported by probative evidence.  Such opinion would not be sufficient to substantiate the claim.  Therefore, VA has no duty to obtain such opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).  

For all the foregoing reasons, the Board concludes that VA's duty to the appellant have been fulfilled with respect to the issue of service connection for the cause of the Veteran's death.  

With respect to the appellant's claim seeking to reinstate the Veteran's death pension benefits, the Board notes that the notice provisions referenced above have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Here, there is no controversy as to the facts, i.e., the appellant does not contend that she has less income or more offsetting medical expenses.  As such, no further notice is required.  

The Board has reviewed the case to ensure that the appellant has had a fair opportunity to present argument and evidence in support of her claim.  She was advised in the March 2012 decision of the evidence or information she would have to provide to show that the death pension benefits should not be terminated.  She was also afforded a videoconference hearing in May 2016.  The Board finds that the current record is adequate to determine whether or not the termination of death pension benefits was proper under the facts and circumstances of this case, and that the appellant was provided opportunity to present evidence in support of her claim.  The Board concludes that the requirements for the fair development of the appeal have been met.  


II.  Analysis

A.  Service Connection for the Cause of Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cardiovascular disease and malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran died in May 2011, and his certificate of death lists congestive heart failure as the immediate cause of his death.  Other significant conditions that contributed to his death include metastatic prostate cancer, coronary artery disease, aortic stenosis, and hyperlipidemia.  

The appellant has not offered any argument in support of a claim for entitlement to service connection for the cause of the Veteran's death.  Although she asserted that the Veteran suffered from periodic nightmares since his period of service (see June 2012 notice of disagreement (NOD)), she did not contend, and did not provide any evidence to suggest, these were related to his death.  In addition, at the time of the Veteran's death, service connection was not in effect for any disability.  Turning to the service treatment records, the Board notes that these records are absent any signs, notations or complaints of cardiovascular or urological problems.  Moreover, the service treatment records do not reflect any treatment for, or diagnoses of a heart or urological disability.  Indeed, these records predominantly reflect treatment for a sore throat, nasal congestion, and respiratory/gastrointestinal problems.  At the October 1955 examination pursuant to the Veteran's separation from service, the clinical evaluations of the cardiovascular and genitourinary systems were shown to be normal.  

The post-service evidence of record is also clear for any complaints, signs, treatment for or diagnosis of prostate cancer, psychiatric disorder, or heart disability.  As discussed above, although the appellant provided a medical release form which listed the physician and medical facility the Veteran received treatment at, nothing in her description of his treatment history indicated that the illnesses and ailments were associated or related to his military service.  Moreover, based on the appellant's assertions, the Veteran first began seeking treatment for his heart problems in 2009, nearly fifty-four years after his military service.  In addition, he first began seeking treatment for his urological condition, sometime between 2004 and 2008, which is forty-nine to fifty-three years after his military service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the record, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's heart problems, prostate cancer, and hyperlipidemia, manifested during service or soon thereafter, or are otherwise related to his active service.  As such, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  


B.  Termination of Death Pension Benefits

Death pension is a benefit payable to the surviving spouse of a veteran of a period of war who met statutorily-defined service requirements or at the time of death was receiving compensation or retirement pay for a service-connected disability.  It is paid at an annual rate that is reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(a), (b).  Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse, including income, is such that it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a).  

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the claimant's countable annual income from MAPR.  If a claimant's annual income (minus excludable medical expenses) exceeds the applicable MAPR, the claimant is ineligible to receive pension benefits.  The MAPR is adjusted from year to year, as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  In determining the claimant's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  SSA benefits are counted as income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272, 3.273.  

A surviving spouse who receives death pension must notify VA of any material change or expected change in income which would affect entitlement to receive such pension or the rate of pension.  Such notice must be furnished when she acquires knowledge that she will begin to receive additional income.  Where reduction or discontinuance of a running award of death pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 C.F.R. § 3.660.  

As the Veteran served on active duty from November 1951 to November 1955, he had qualifying wartime service.  The appellant applied for a death pension in July 2011 (following the Veteran's death in May 2011).  A March 2012 RO decision granted the appellant death pension benefits effective May 28, 2011, based on reported annual income of $6,798.  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2015).  Effective December 1, 2010, the MAPR for a surviving spouse with no dependents was $7,933 (monthly amount of $661.08); beginning December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219 (monthly amount of $684.92).  See Survivor's Pension Rate Tables - Effective December 1, 2010, available at http://www.benefits.va.gov/PENSION/rates_survivor-pen09.asp.  In a notice letter dated on March 29, 2012, the RO terminated death pension benefits effective July 1, 2011.  

Results of an SSA Inquiry Data sheet reflect that the appellant was receiving $566.50 per month effective May 2011 (annual total of $6,789).  To be deducted from countable income, medical expenses must exceed 5 percent of the yearly MAPR, or $397.00 in May 2011.  As the appellant's medical expenses exceeded 5 percent of the yearly MAPR, the medical expenses may be deducted from her annual income.  After deducting the $3,538.00 ($3,935.00 - $397.00) in medical expenses reported for the 2011 year ($6,789 - $3,538), the appellant's countable income was $3,251.  Upon deducting the $1,102 submitted for funeral expenses, the Veteran's total income was reduced to $2,149, which is below the applicable MAPR.  

From July 1, 2011, the appellant's annual income (following deductions for excludable medical expenses) exceeded the applicable MAPR for a surviving spouse with no dependent children who is not housebound or in need of aid an attendance.  Effective July 1, 2011, the appellant began receiving $1,374.50 per month in SSA benefits (annual total of $16,488).  In addition, a data exchange with the SSA reflects that the Veteran received a lump sum burial benefit from the SSA in the amount of $255, which is counted as income from June 1, 2011 through June 1, 2012.  The Veteran did not have any other form of annual income.  After deducting the $3,538 ($3,935 - $397) in medical expenses reported for the remainder of the 2011 year ($16,743 - $3,538), the appellant's countable income was $13,205, which exceeds the MAPR ($7,933.00) by $5,272 for remainder of the calendar year.  The record reflects that the appellant began receiving $1,423.90 effective from December 2011.  As such, her yearly income was $17,076.  Upon deducting the $3,561 ($3,958-$397) in medical expenses reported for the 2012 year ($17,076-$3,561), the appellant's countable income was $13,515, which exceeds the MAPR.  

At the May 2016 hearing, the appellant's representative testified that the appellant mistakenly believed that the death pension benefits were similar to a retirement fund that had been built up and accumulated for a period of years.  According to the appellant's representative, once he explained and clarified to the appellant the difference between death pension benefits provided by the VA, and a retirement fund that has been accrued throughout a lifetime, she appeared to accept the RO's findings.  See May 2016 Hearing Transcript, pp. 4-5.  

For the reasons discussed above, the Board concludes that the termination of death pension benefits, effective July 1, 2011, was proper.  As the available evidence shows that appellant's annual income exceeds the MAPR for the award of death pension benefits for a surviving spouse with no dependents, the claim of entitlement to death pension benefits must be denied due to excessive yearly income.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

The appeal seeking to establish that the termination of death pension benefits, effective July 1, 2011, was improper, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


